Citation Nr: 1326755	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for low back disability, claimed as secondary to service-connected knee disabilities..  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for tinnitus, osteoarthritis of the left knee, and lumbar spondylosis, and also denied a rating in excess of 30 percent for post operative residuals of a right total knee arthroplasty.  In April 2010, the Veteran filed a notice of disagreement. A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in May 2010.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO. A July 2011 letter informed him that his hearing was scheduled for September 2011.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request. 

In January 2012, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(c) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

In February 2012, the Board denied the claim for service connection for tinnitus and the claim for a rating in excess of 30 percent for post operative residuals of a right knee total arthroplasty.  The remaining claims for service connection for low back disability and for left knee disability were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Subsequently, the AMC returned the matters to the Board for further appellate consideration.  In April 2012, the Board again remanded the case for compliance with the February 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a June 2013 rating decision, the RO awarded service connection for osteoarthritis of the left knee, resolving the appeal as to that issue.  After accomplishing some of the requested action, the AMC returned the matter remaining to the Board for further appellate consideration.  

For the reasons expressed below, the matter remaining on appeal is again remanded to the RO, via the AMC, in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the prior remands, the Board noted that the Veteran claimed that his low back and left knee disabilities were due to his service-connected right knee disability, status post right total knee arthroplasty, as a result of overcompensating for his right knee disability when walking.  However, he is now service-connected for disability of each knee.  Thus, implicitly, it is contended that his claimed low back disability stems from gait impairment resulting from both service-connected knee disabilities.  

On VA spine and joint examination in January 2010, the Veteran reported that he had experienced low back pain for approximately 40 years, and on examination he walked with the assistance of a cane.  The examiner noted that the Veteran's gait was normal without significant deviation.  The impressions included lumbar spondylosis, grade 1 to 2 spondylolisthesis of L4 on L5, and status post right total knee replacement in 2006.  The examiner opined that the Veteran's low back disability was not related to his right knee disability because there was no significant gait abnormality shown on the current examination.   

However, other medical evidence of record reflects that the Veteran had a significant gait abnormality both prior to and following his total right knee replacement surgery in 2006.  Private treatment records from 2005 reflect that the Veteran had a severe limp and used a walker.  An October 2007 VA examination report noted that the Veteran walked with a marked limp and used a cane.

While the January 2010 VA examiner opined that the Veteran's low back was related to his service-connected right knee disability, it appeared that the examiner did not fully consider the Veteran's medical history and assertions, and in particular, the examiner based his opinion on the current examination finding of no significant gait abnormality; however, he did not consider and discuss the Veteran's history of a significant gait abnormality both prior to and following the 2006 right knee replacement surgery.  Moreover, the Veteran reported that his low back disability began prior to his 2006 right knee replacement surgery-at which time the medical evidence reflects that the Veteran had a significant gait abnormality and required a walker to ambulate. 

Following the April 2012 Board remand, on VA examination was in April 2013, the Veteran reported that his back pain had begun years ago.  It was indicated that he now had progressive low back pain with occasional radiation of pain down the right leg.  It was found on examination that he constantly used a cane for balance.  A comparison of current X-rays with X-rays in January 2010 revealed only a slight progression of the degenerative disease since 2010.  Because the arthritic progression was only slight, the examiner opined that the Veteran's back condition was related to his degenerative process and not to this right knee condition.  Thus, it was less likely as not that the lumbar arthritis was related to the right knee condition.  However, that examiner also opined that the claimed left knee disability was more likely than not related to the service-connected right knee disability.  

Based on the April 2013 examination report, in a June 2013 rating decision, the RO granted service connection for osteoarthritis of the left knee.  

Significantly, the April 2013 examiner did not opine whether a combination or the overall impact of functional impairment from both the service-connected right and left knee disabilities caused or aggravates the Veteran's low back disability.  In this regard, it is noteworthy that, in July 2013, the RO increased the rating for  service-connected postoperative residuals of total right knee arthroplasty from 30 to  60 percent, effective .April 17, 20013.

Thus, the Board finds that an addendum opinion or, alternatively, further medical opinion based on examination of the Veteran-with full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the remaining claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claim files (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claim files all outstanding, pertinent records. 

The claim files contains VA medical records from the East Orange VA Medical Center (VAMC) are on file, including records associated with the Veteran's Virtual VA claim file dated through April 2012.  However, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a low back disability, claimed as secondary to service-connected knee disabilities.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the East Orange VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claim files. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claim files.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claim files, the RO should arrange for examiner that conducted the April 2013 examination to render an addendum opinion.  If that examiner is not available, arrange for the Veteran to undergo another VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claim files, to include a complete copy of this REMAND, must be made available to the examiner rendering the addendum opinion or, alternatively, physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If a new examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the low back disability (1) was caused or (2) is aggravated by service-connected disabilities of each knee, either alone or acting in concert.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, to particularly include the Veteran's assertions and the medical evidence addressing a gait abnormality.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claim files a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a low back disability, claimed as secondary to service-connected knee disabilitiess, in light of pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claim files are returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

